Name: COMMISSION REGULATION (EC) No 201/95 of 31 January 1995 amending Regulation (EEC) No 3077/78 on the equivalence with Community certificates of attestations accompanying hops imported from non-member countries
 Type: Regulation
 Subject Matter: tariff policy;  agricultural policy;  plant product;  marketing;  trade;  cooperation policy
 Date Published: nan

 1 . 2. 95 Official Journal of the European Communities No L 24/ 121 COMMISSION REGULATION (EC) No 201/95 of 31 January 1995 amending Regulation (EEC) No 3077/78 on the equivalence with Community certificates of attestations accompanying hops imported from non-member countries an organization to issue equivalence attestations ; whereas such attestations should therefore be recognized as equi ­ valent to Community certificates and the products which they cover be released for free circulation ; whereas the Annex to Regulation (EEC) No 3077/78 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ('), as last amended by Regulation (EEC) No 3124/92 (2), and in particular Article 5 (2) thereof, Whereas Commission Regulation (EEC) No 3077/78 (3), as last amended by Regulation (EC) No 1757/94 (4), recog ­ nizes the equivalence with Community certificates of attestations accompanying hops imported from certain non-member countries and lists the organizations in these countries authorized to issue equivalence attestations as well as the products covered ; whereas it is the responsibi ­ lity of the organizations concerned in those non-member countries to keep up to date the information contained in the Annex to this Regulation and to maintain close cooperation with the Commission by communicating to its departments the information concerned ; Whereas Zimbabwe has subsequently undertaken to comply with the requirements stipulated in respect of the marketing of hops and hop products and have authorized HAS ADOPTED THIS REGULATION : Article 1 The Annex to this Regulation replaces the Annex to Commission Regulation (EEC) No 3077/78 . Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 January 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 175, 4. 8 . 1971 , p. 1 . (4 OJ No L 313, 30 . 10 . 1992, p. 1 . 3) OJ No L 367, 28 . 12. 1978 , p. 28 . (4) OJ No L 183, 19 . 7 . 1994, p. 11 . No L 24/122 Official Journal of the European Communities 1 . 2. 95 ANNEX Country of origin Organizations authorized to issue attestations Products CCT Heading No USA Inspection Division, Federal Grain Inspection Service  Idaho Department of Agriculture, Boise, Idaho  California Department of Agriculture, Sacramento, California  Oregon Department of Agriculture, Salem, Oregon  Washington Department of Agriculture, Yakima, Washington Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 00 Poland MinistÃ ¨re de la coopÃ ©ration Ã ©conomique avec l'Ã ©tranger, Service du contrÃ ´le de la qualitÃ © des produits alimentaires, Varsovie Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 00 Bulgaria Pivoimpexengineering, 1738 Gourubliane, Sofia Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 00 Federal Republic of Yugos ­ lavia (Serbia and Monte ­ negro) Poljoprivredni Fakultet Novi Sad Institut za Ratarstvo I Povrtarstvo  Zavod za Hmelj I Sirak, Backi Petrovac Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 00 Slovenia Institut za Hmaljarstvo, Pivovarstvo, Zalec Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 00 People's Republic of China 1 . Tianjin Import and Export Commodity Inspection Bureau 2. Xinjiang Import and Export Commodity Inspection Bureau 3. Neimonggol Import and Export Commodity Inspec ­ tion Bureau Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 00 Slovak Republic Ã stredny kontrolny a skÃ ºsobny Ã ºstav polnohospodÃ ¡rsky, MatÃ ºskovÃ ¡ 21 , 833 16 Bratislava Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 00 Czech Republic Ustredni Kontrolni a zkusebni ustav zemedelsky, Pobocka, Zatec Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 00 Australia 1 . Department of Primary Industry and Fisheries, Tasmania 2. Victorian Employers Chamber of Commerce and Industry, Melbourne Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 00 New Zealand 1 . Cawthron Institute, Nelson, South Island 2. Ministry of Agriculture and Fisheries, Wellington Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 00 Romania 1 . Institut agronomique 'Docteur Petru Groza' Cluj  Napoca 2. Institut de Chimie alimentaire, Bucarest Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 00 Canada Division de la quarantaine des plantes Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 00 1 . 2. 95 Official Journal of the European Communities No L 24/123 Country of origin Organizations authorized to issue attestations Products CCT Heading No Austria Bundesanstalt fÃ ¼r Agrarbiologie, WieningerstraÃ e 8, 4025 Linz Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 130213 00 Hungary Budapest (FÃ ¶vÃ ¡rosi) AllategÃ ©szsÃ ©gÃ ¼gyi Ã ©s Ã lelmiszer EllenÃ ¶rzÃ ¶ AllomÃ ¡s (Budapest Veterinary Health and Food Control Station), Lehel u. 43-47, 1135 Budapest Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 00 South Africa Council Scientific and Industrial Research (CSIR) Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 10 Ukraine Ukrchmel : Ukranian State Production  technological center of Hops  Zhitomir Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 00 Switzerland Versuchsanstalt Schweizerischer Brauereien (VSB), Engimattstrasse 11 , CH-8059 ZÃ ¼rich Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 10 Zimbabwe Standards Association of Zimbabwe, Northern Close, Northbridge Park, PO Box 2259, Borrowdale, Harare Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 10